FIST2 P-2 06/13 SUPPLEMENT DATED JUNE 1, 2013 TO THE PROSPECTUS DATED MARCH 1, 2013 OF FRANKLIN INVESTOR SECURITIES TRUST (Franklin Adjustable U.S. Government Securities Fund, Franklin Floating Rate Daily Access Fund, Franklin Low Duration Total Return Fund, Franklin Total Return Fund) The Prospectus is amended as ­follows: I. For the Franklin Floating Rate Daily Access Fund, the following has been added to the portfolio management team under "Fund Summaries – Portfolio Managers" section on page 17: Portfolio Managers JUSTINE MA, CFA Portfolio Manager of Advisers and portfolio manager of the Fund since June 2013. II. For the Franklin Franklin Floating Rate Daily Access Fund, the following has been added to the portfolio management team under "Fund Details - Management" section on page 60: JUSTINE MA, CFA Portfolio Manager of Advisers Mr.
